The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 05/12/2021.
4.	Claims 1-2, 6-7, 10-15, and 20-21 are currently pending.
5.	Claims 10-15 have been withdrawn.
6.	Claims 1-2 have been amended.
7.	Claims 3-5, 8-9, 16-19, and 22 have been cancelled.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-2, 7, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al (US 2010/0294656) in view of Fu (US 2004/0216998), Getty et al (US 2006/0163201), and Shirato et al (US 2011/0268983) with substantiating evidence provided by Cooney III et al (US 8,052,799) and Barnes et al (US 5,518,547).
Regarding claim 1:
	Ikeda teaches a CVD apparatus (apparatus, 700) [fig 7 & 0050] comprising: a vacuum vessel (processing chamber, 710) [fig 7 & 0050]; a substrate holder (substrate mounting electrode, 712) configured to hold a substrate (substrate, 705) inside the vacuum vessel (processing chamber, 710) [fig 7 & 0053]; a power source (707/713) that applies voltage to the substrate holder (712) so as to produce a plasma inside the vacuum vessel (710) [fig 7 & 0053]; a shield (shield, 721) provided inside the vacuum vessel (processing chamber, 710) [fig 7 & 0052-0053]; and magnets (magnets, 701a) that are provided between an inner wall of the vacuum vessel and the shield (between 
	Ikeda does not specifically disclose a shield that is grounded; and wherein the shield comprises a first shield extending over a first side surface of the substrate, and a second shield extending over a second side surface of the substrate, wherein the magnets include a first magnet placed between the first shield and the vacuum vessel to produce a magnetic field over the first side surface of the substrate, and a second magnet placed between the second shield and the vacuum vessel to produce a magnetic field over the second side surface of the substrate, and the first magnet and the second magnet are divided from each other, and wherein the first magnet is placed on the back side of the first shield when viewed from the first side surface, and the second magnet is placed on the back side of the second shield when viewed from the second side surface.
	Fu teaches a shield (bottom shield, 60) that is grounded (electrically grounded) [fig 4, 12 & 0038]; and wherein the shield (bottom shield, 60) comprises a first shield (left side of 60) extending over a first side surface of the substrate (left side of 70), and a second shield (right side of 60) extending over a second side surface of the substrate (right side of 70) [fig 4, 12 & 0038, 0061], and wherein the magnets (magnetic segments, 104) include a first magnet (104 on the left) placed between the first shield (left side of 60) and the vacuum vessel (wall, 42) to produce a magnetic field over the first side surface of the substrate (see fig 5), and a second magnet (104 on the right) placed between the second shield (right side of 60) and the vacuum vessel (wall, 42) to produce a magnetic field over the second side surface of the substrate (see fig 5) [fig 5, see fig 12), and the second magnet (another of the plurality of 104) is placed on the backside of the second shield (right side of 60) when viewed from the second side surface (see fig 12) [Fu - fig 5, 12 & 0041, 0061].
	Modified Ikeda and Fu are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of modified Ikeda with grounded shields, as in Fu, because the grounding shields become an anode in order to confine plasma in the region around the substrate [Cooney III – col 2, lines 39-52 and Fu - 0038]. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of modified Ikeda with magnets arranged as in Fu to increase the uniformity of the plasma near the substrate and/or control the deposition profile as desired [Barnes – col 5, lines 44-49 and Fu – abstract].
	Ikeda modified by Fu does not specifically disclose a substrate holder that has a penetrating hole and is configured to hold a substrate in the penetrating hole, wherein a first side surface of the substrate is exposed through the penetrating hole and a second side surface of the substrate is exposed through the penetrating hole.
	Getty teaches a substrate holder (54/56) that has a penetrating hole (interior of hollow frames) and is configured to hold a substrate (substrate, 26) in the penetrating hole (interior of hollow frames) [fig 7 & 0048], wherein a first side surface of the 
Modified Ikeda and Getty are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the substrate holder of modified Ikeda with the substrate holder of Getty such that both surfaces of the substrate may be treated simultaneously [Getty - 0051]. 
	Ikeda modified by Fu and Getty does not specifically disclose the power source supplies direct-current voltage to the substrate holder to produce a plasma in the vacuum vessel, and wherein the power source is a main power supply for producing the plasma.
	Shirato teaches a power source (34) supplies direct-current voltage (power source for DC discharge) to the substrate holder (32) to produce a plasma in the vacuum vessel (plasma power source), and wherein the power source (34) is a main power supply for producing the plasma (see fig 3) [fig 3 & 0103].
Modified Ikeda and Shirato are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the power source of modified Ikeda be a DC power source, as in Shirato, because such are art recognized equivalents effective to produce a plasma [Shirato – 0103].
Regarding claim 2:

Although taught by the cited art and addressed above, the claim limitations “wherein the direct-current voltage comprises pulse DC voltage” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 7:
The claim language “wherein the plasma is a plasma of a hydrocarbon, and a carbon film is formed on the substrate by the plasma of the hydrocarbon” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 20-21:
Modified Ikeda teaches the first shield comprises a first plate (vertical portion of left side of 60) opposite to the first side surface of the substrate (left side of 70) and a first side wall (horizontal portion of left side of 60) extending from an edge of the first see fig 12), and the second shield comprises a second plate (vertical portion of right side of 60) opposite to the second side surface of the substrate (right side of 70) and a second side wall (horizontal portion of right side of 60) extending from an edge of the second plate (vertical portion of right side of 60) to the second side surface direction (see fig 12) [Fu - fig 4, 12 & 0038, 0061]; and wherein the magnets (104) are arranged so as not to be exposed (see fig 12) through the shield (bottom shield, 60) to the substrate (70) [Fu - fig 5, 12 & 0041, 0061].
11.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al (US 2010/0294656) in view of Fu (US 2004/0216998), Getty et al (US 2006/0163201), and Shirato et al (US 2011/0268983) as applied to claims 1-2, 7, and 20-21 above, and further in view of Vukovic et al (US 2005/0194910).
	The limitations of claims 1-2, 7, and 20-21 have been set forth above.
Regarding claim 6:
	Modified Ikeda does not teach a heat dissipating sheet between the magnets and the shield. 
	Vukovic teaches a heat dissipating sheet (thin protective layer of copper or aluminum foil) between the magnets (magnet-pack, 30) and the shield (shield, 23) [fig 2 & 0039].
Modified Ikeda and Vukovic are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of modified Ikeda with the heat dissipating .

Response to Arguments
12.	Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the rejection of claim(s) 1-2, 6-7, and 20-21 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 6-7, and 20-21 under 35 USC 112(a) has been withdrawn in view of the amendments to claim 1. 
13.	Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the rejection of claim(s) 1-2, 6-7, and 20-21 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 6-7, and 20-21 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 1. 
14.	Applicant’s arguments, see Remarks, filed 05/12/2021, with respect to the rejection of claim(s) 1-2, 6-7, and 20-21 under 35 USC 103(a) have been fully considered but they are not persuasive.
	Applicant argues that the apparatus of Ikeda is an etching apparatus and not a CVD apparatus. 
In response, such merely describes the process intended to be carried out. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The teachings of Shirato et al (US 2011/0268983) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718